FINAL REJECTION
Response to Arguments
Applicant’s arguments, see pages 14-22, filed 3/29/2022, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, all the prior art rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amended limitations.
Furthermore, all other objections as previously discussed in the office action mailed on 10/27/2021 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 8, and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said complex" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is not clear if the limitation “property” should be interpreted to mean the same as “complex” or if amendments are intended to claim different objects as a whole or in part.  The original specification did not include the term “complex”.
Claim 10 includes the limitation “On said service providers mobile device.” which is written after the period of claim 10. It is not clear if this limitation should be a new claim, if the period should be a comma, or if the limitation should be deleted or forms part of claim 10 in some other manner.
All dependent claims of claims 1 and 10 inherit the same issues due to their dependency.
Claim Objections
Claims 17-19 are objected to because of the following informalities: Claim 17 includes inconsistent terminology “service provider’s biometric data” “service providers biometric data” and “a service providers stored biometric data” throughout the claim body. It appears that at least one service provider’s biometric data is being claimed, wherein a comparison is made with a stored service provider’s biometric data.  The terms should be changed to be clear.
For example, on line 7, the limitation “service provider’s biometric data” could be changed to --at least one service provider’s biometric data-- OR --service provider biometric data--.  On line 13, limitation “a service providers stored biometric data” should be --service providers stored biometric data--.
Appropriate correction is required.
All dependent claims inherit the same issues due to their dependency.
Allowable Subject Matter
Claims 1-4, 8, 10-16 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 17-19 are allowed.
The following reasons for allowable subject matter is discussed in reference to remarks as filed on 3/29/2022 on pages 17-20.
The following is a statement of reasons for the indication of allowable subject matter:
Re claim 1 (as best understood), as the closest reference MANI discloses a (and fails to properly disclose – emphasized limitations) property security system to providing access to at least one service provider by at least one user that can reside in a property so that said at least one service provider can provide at least one service and said property has at least one door, the property security system comprising:
said at least one user can have a user mobile device and said user mobile device in communication with a webserver using a webserver electronic communications device; 
said webserver providing a plurality of access time slots, a service date and access control information and said access control information comprising at least one main door access control information and at least one apartment door access control information and at least one access time slot and at least one service date;
said property security system in communication with said webserver using said webserver electronic communications device; 
said plurality of access time slots and said access control information allowing access to said complex by said at least one service provider using a service provider mobile application on a service provider mobile device;
a service provider mobile device communication module in communication with said service provider mobile device;
a webserver access control module on said webserver having said access control information for said property security system; 
a webserver administration module configured for managing said at least one service provider and said one complex using said property security system;
said user can use said user mobile device to review said at least one service provider qualifications and select said at least one service provider based on qualifications; and 
said user can use said property security system wherein said at least one service provider can provide said at least one service for said user.
Re claim 17, the prior art of MANI and BACARELLA (as previously applied) discloses (and fails to properly disclose – emphasized limitations) a method for providing a service to at least one customer residing in a property, wherein an access management system communicates: 
at least one service providers stored data using an electronic communication device having an electronic communication device application to a property security system using a property electronic communication device; 
said at least one service providers stored data on said property security system comprising of service provider’s biometric data; 
said complex comprises of at least one main door and at least one apartment door and the property security system is in communication with at least one main door lock that controls at least one main door and at least one apartment door look that controls at least one apartment door; and
said main door lock reading said service providers biometric data and comparing it to a service providers stored biometric data on said property security system and said main door lock providing access to said main door if said service providers stored biometric data is equal to said main door lock reading of said service providers biometric data, at an access time slot and access date, stored in said access management system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        7/15/2022